9 F.3d 978
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Billy F. PRICE, Robert H. Hoffmann, Heidemarie Kruger, SusanHustadt, and Estate of Henriette Hoffmann VonSchirach, Dr. Klaus Von Schirach,Executor, Plaintiffs/Cross-Appellants,v.The UNITED STATES, Defendant-Appellant.
Nos. 93-1480, 93-1532.
United States Court of Appeals, Federal Circuit.
Sept. 10, 1993.

DISMISSED.
ON MOTION
ARCHER, Circuit Judge.

ORDER

1
The United States moves to suspend the proceedings in the Federal Circuit pending a decision by the United States Court of Appeals for the Fifth Circuit on the duplicative appeal and cross-appeal filed in that circuit.  The motion is unopposed.


2
The United States states that it believes that jurisdiction properly lies in the Fifth Circuit.  It acknowledges that, should the Fifth Circuit disagree, the Fifth Circuit may transfer the appeals to this court.  In view thereof, we deem the better course to dismiss these appeals.*


3
Accordingly,

IT IS ORDERED THAT:

4
(1) The appeals are dismissed without prejudice.


5
(2) The pending motions filed in this case are moot.



*
 We express no opinion on the jurisdictional issue